Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Melissa Menaouar on 11/04/2021.
The amended claims are listed below.
Claim 1: Change the recitation “T is an optionally substituted C3 - C12 (hetero)arylene group” (8th line from the bottom of page 3) to “T is a substituted or unsubstituted C3 - C12 (hetero)arylene group”; replace the recitation “R14 is selected from the group consisting of:” (last line on page 3) with “R14 consists of:”; and change the conjunction “and” (line 1 on page 4) to “or”.
Claim 7: Change the recitation “R3 is an optionally substituted C1 - C24 alkyl group” (line 4) to “R3 is a substituted or unsubstituted C1 - C24 alkyl group”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered. Claims 6 and 11 are cancelled. Claims 1-5 and 10 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 01/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/21/2020 is withdrawn.  Claims 7-9, directed to species of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1-5 and 7-10 are currently under examination and allowed in this Office Action.   

Priority
This application is a DIV of 15/318,248 filed on 12/12/2016, now PAT 9988661, which is a 371 of PCT/EP2016/059194 filed on 04/25/2016 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 15164864.9 filed on 04/23/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Rejections
The rejection of claims 1-5, 10, and 11 under 35 U.S.C. 103 as being unpatentable over Behrens et al. in view of Vadaie et al., as set forth on pages 3-9 of the Final Rejection mailed on 04/02/2021, is withdrawn in view of amended claim 1 and cancelled claim 11. Claims 2-5 and 10 depend from claim 1.
The rejection of claims 1-5, 10, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, and 12 of U.S. Patent No. 9,504,758, as set forth on pages 10 to 11 of withdrawn in view of amended claim 1 and cancelled claim 11. Claims 2-5 and 10 depend from claim 1.
The provisional rejection of claims 1-5, 10, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 18, 26, 28, and 31 of copending Application No. 15/029,159, as set forth on pages 11 to 12 of the Final Rejection mailed on 04/02/2021, is withdrawn in view of amended claim 1 and cancelled claim 11. Claims 2-5 and 10 depend from claim 1.
The provisional rejection of claims 1, 2, 4, 5, 10, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 19 of copending Application No. 15/029,198, as set forth on pages 12 to 13 of the Final Rejection mailed on 04/02/2021, is withdrawn in view of amended claim 1 and cancelled claim 11. Claims 2, 4, 5, 10 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2-5 and 7-10, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A bioconjugate according to formula (75), (76) or (77): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 wherein: Pr is a protein, y at each occurrence is independently an integer in the range of 1 to 24; CG is a connecting group that connects Su to Sp or D; Sp is a spacer; D is a target molecule… Su is according to 78): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
… R14 consists of: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
… Su is connected via C1 to C4 of the GlcNAc moiety via a ß-1,4-O-glycosidic bond and to CG via Z, Y, U or T, is free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 04/02/2021, in which Behrens et al. (US Application Publication No. 2008/0108557, published on May 8, 2008) disclosed a method of preparing activated analogues of glycoproteins, where an activation group is introduced at a glycosyl group in the polypeptide; the method comprising the consecutive steps of a) reacting, in the presence of a glycosyltransferase, the starting molecule M' comprising a reactive group, with a donor substance having the formula (I): 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 wherein x= 1 or 2, A is selected from 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. In an embodiment formula (I) is: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
(6-Azido-6-deoxy-D-galactopyranosyl-1(α,ß)-uridinyldiphosphate). A molecule of formula P' which comprises a reactive group not accessible in L and M and specifically reacts with B in said intermediate B-L-M to yield the modified analogue having formula P-B'-L-M. P is in its own right an active principle, e.g. a radionuclide or a toxic substance-this can e.g. be convenient in cases where the unmodified glycoprotein has high affinity for a receptor in malignant tissue and thus functions as a targeting moiety Coupling of Azide to Alkyne: The reaction is known and is generally performed by mixing an alkyne containing compound with an azide containing molecule, optionally together with one or more catalyst in a suitable solvent. P' comprises a functional group selected from the group consisting of isocyanates; isothiocyanates; NH2, OH, O-NH2, SH, and alkynes (page 47/89, [0423]; page 6/89, [0066]). The reactive group in M' can be a part of a carbohydrate, or derived from a carbohydrate residue such as those found in N- or O-glycans of glycosylated polypeptides. In one embodiment, M' is selected from protein C, protein S, immunoglobulins, cytokines such as interleukins; immunoglobulins include IgG, IgE, IgM, IgA, and IgD, and fragments thereof. Peptides and proteins, that do not contain glycan moieties can be glycosylated either enzymatically using glycosyltransferases. A complex N-glycan could be treated with neuraminidase and galactosidase in order to allow a galactosyltransferase to recognize the GlcNAc-acceptor motif (page 19/89, [0135, 0139, and 0140]; page 46/89, [0419]). Taking advantage of the "substrate tolerance", any glycosyltransferase may be used, in a concentration that effectively catalyzes the reaction between M' and the donor substance. Examples of relevant enzymes include galactosyltransferases, N-acetylhexosaminyltransferases, glycosyltransferases, mannosyltransferases, fucosyltransferases, N-acetylglucosaminyltransferase and N-acetylgalactosaminyltransferases. The starting molecule is a glycosylated polypeptide or protein. Peptide sequences containing threonine or serine also undergoes glycosylation in the presence of UDP-GalNAc:polypeptide N-acetylgalactosaminyl-transferase and UDP-GalNAc (page 3/89, [0024 and 0025]); page 19/89, [0141]). Example 14 describes the enzymatic coupling of a donor sugar nucleotide with an acceptor sugar substrate. One equivalent of ß1-phenyloxyethyl N-acetylglycosamineoside is mixed with 2-10 equivalent of 6-azido-6-deoxy-D-galactopyranosyl-1-uridinyldiphosphate in the presence of glycosyltransferase (preferably galactosyltransferase; more preferably ß1,4-galactosyltransferase, bovine or human) to produce 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (page 32/89, [0294 to 0295]). Vadaie et al. (J Biol Chem 279(32):33501-33518, 2004, hereinafter referred to as Vadaie ‘2004) disclosed that a putative Trichoplusia ni (T. ni) ß4-galactosyltransferase family member could transfer each donor substrate to each acceptor substrate (pNP-GlcNAc, glycoprotein) tested (Fig. 6); The purified enzyme transferred only tiny amounts of galactose and N-acetylglucosamine to the glycoprotein acceptors, relative to acceptor-negative controls, and had a clear preference for UDP-N-acetylgalactosamine as the donor, irrespective of the acceptor substrate. These results indicated that the T. ni cDNA encodes a ß4-N-acetylgalactosaminyltransferase with a role in N-glycoprotein biosynthesis. The purified enzyme preferentially transferred N-acetylgalactosamine to the synthetic N-glycan acceptor substrate ([GlcNAcß1-Manß6](GlcNAcß1-Manß3)Manß1GlcNAcß1GlcNAc labeled with pyridylamine, GnGn-PA) and suggested that the enzyme produced a terminally di-N-acetylgalactosaminylated N-glycan through one or both terminally mono-N-acetylgalactosaminylated intermediates (page 33507, left col., para. 1 to 2; right col., para. 1). However, the references did not teach or suggest the recitation “Su is according to formula (78): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
… R14 consists of: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
”, required by claim 1 and limited by the closed transitional phrase “consists of” to exclude other than formula (78), 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
(or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
) also claimed by U.S. Patent No. 9,504,758. Updated search did not find any other art to maintain the rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 7-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623